DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

This application is in condition for allowance except for the presence of claims 1-20 directed to a species non-elected without traverse.  Accordingly, claims 1-20 have been cancelled.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art, either alone or in combination, does not disclose a sealing device for use as a vascular implant comprising: a frame, the frame having an at least partial expandable axial extent including a plurality of circumferentially distributed members configured to circumferentially separate from each other when expanded from a radially compressed configuration to a radially expanded configuration; and a membrane layer coupled to an outer surface of the at least partial expandable axial extent of the frame at a plurality of connection points, the membrane layer having at least a transverse curvilinear extent .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 21-47 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number is (571)270-1483. The examiner can normally be reached Monday through Friday, 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774